REASONS FOR ALLOWANCE

Claims 1-20 are allowed.

1. The following is an examiner's statement of reasons for allowance:

        The prior art of the record does not teach or further suggest the limitations of   “receiving a global configuration state from a peer node configured to run the distributed computing application in the grid network, the global configuration state defining a collective 
state in which a cluster of nodes including a clustered cache is to be provisioned in the grid
network for running the distributed computing application; applying common values for symmetrical attributes of the global configuration state to a local configuration, a common value being a value that is common in the cluster of nodes in  the grid network, the symmetrical attributes including a persistence for a clustered cache, and at least one of an eviction value or an expiration time, wherein the persistence defines a period of time that data remains in a portion of the clustered cache in the node after last use, and the at least one of the eviction value or the expiration time defines a cluster-wide value for the data cached across the cluster of nodes; 
applying individual node values for asymmetrical attributes of the global configuration
state to the local configuration, at least one individual node value configured to accommodate
a difference in at least one of processing power or memory capacity of a server running the node 
as compared to other servers in the grid network; and running the distributed computing application using the local configuration,” as recited in Applicant's claims 1-20.  Claims 1-20 of the instant application are allowed over said prior art of record.      

 2. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.” 

CORRESPONDANCE INFORMATION

3. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                   

/DAVID R LAZARO/Primary Examiner, Art Unit 2455